MEMORANDUM**
Cedric Garrett Roasting Stick appeals the district court’s order sentencing him to 121 months in prison for aggravated sexual abuse on an Indian reservation, a violation of 18 U.S.C. §§ 2241(a)(1) and 1153. We have jurisdiction pursuant to 18 U.S.C. § 3742. We review contentions raised for the first time on appeal for plain error, United States v. Chea, 231 F.3d 531, 535 (9th Cir.2000), and we affirm.
Roasting Stick contends that the district court erred by failing to adequately consider the factors enumerated in Application Note 3 of U.S.S.G. § 5G1.3 when ordering him to serve his federal sentence consecutively to an undischarged Colorado sentence for attempted robbery. We disagree. The district court adequately considered the factors necessary to allow it to impose a consecutive sentence. See United States v. Gutierrez-Silva, 353 F.3d 819, 823 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.